       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 YADIRA REVILLA, Individually and on Behalf of
 All Those Similarly Situated,

                     Plaintiff,
                                                              Case No.
 v.                                                           1:20-cv-03825-WMR

 ATLANTA IMPORTS, INC. d/b/a SUVIDHA
 INDO-PAK GROCERIES and MANNY SALUJA,
 Jointly and Severally

                     Defendants.

      MOTION TO STRIKE ANSWER AND AFFIRMATIVE DEFENSES

       Comes now, Plaintiff, by and through undersigned counsel, Brandon A.

Thomas, pursuant to Fed. R. Civ. P. 12(f)(2). Plaintiff moves this Court to strike

either Defendants’ Answer (Doc. 23) or Defendants’ Answer (Doc. 24), as they are

identical and duplicative filings. Additionally, Plaintiff requests that this Court

strike several of Defendants’ affirmative defenses, as they are either bare assertions

without sufficient factual basis or not permissible defenses in a case involving the

Fair Labor Standards Act, 29 U.S.C. Section 201 et seq. (“FLSA”). In support of

this motion, Plaintiff shows the following:

                                           1
         Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 2 of 16




    I.      PLAINTIFF MOVES TO STRIKE DEFENDANTS’ ANSWER (Doc.
            23), OR ALTERNATIVELY STRIKE DEFENDANT’S ANSWER
            (Doc. 24), AS THEY ARE IDENTICAL AND DUPLICATIVE
            PLEADINGS

         Defendants’ Answer (Doc. 23) and Defendants’ Answer (Doc. 24) are

identical and duplicative. Both pleadings purport to be an Answer to Plaintiffs’

Amended Complaint (Doc. 13), on behalf of both Atlanta Imports, Inc. and Manny

Saluja. Both pleadings refer to “Defendants” in the plural tense, indicating that

they are being filed on behalf of both defendants, and are not answers being filed

separately for each defendant.1 Both Answers are 24 pages long with identical text,

and have an identical 29 affirmative defenses.

         A Court may strike a pleading for being redundant. See Fed. R. Civ. P. 12(f).

A Court should strike duplicative and identical pleadings on its docket to avoid

confusion. See Wilson v. Suarez, Case No. 17-cv-20718, WL 9458287, 6 (S.D. Fla.

2018) (disapproving of plaintiff’s duplicate filings and stating, inter alia,

“DE#46:1 is an exact duplicate of DE#44:6”). Therefore, Plaintiff would

respectfully request that this Court strike Defendant’s Answer (Doc. 23), or


1
 A closer review of the ECF docket indicates that the first Answer (Doc. 23) was filed on behalf
of Atlanta Imports, Inc., and the second Answer (Doc. 24) was filed on behalf of Manny Saluja.

                                               2
         Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 3 of 16




alternatively, strike Defendants’ Answer (Doc. 24), as both filings are identical and

purport to respond the Plaintiff’s Amended Complaint (Doc. 13) on behalf of both

Defendants.

   II.      PLAINTIFF MOVES THIS COURT TO STRIKE SPECIFIC
            AFFIRMATIVE DEFENSES IN DEFENDANTS’ ANSWER (Doc. 23
            and 24), AS THE DEFENSES LACK SUFFICIENT FACTUAL
            BASIS, OR ARE IMPERMISSIBLE LEGAL DEFENSES

         Affirmative defenses must comply with the general pleading requirements of

Fed. R. Civ. P. 8(a), which only requires a short and plain statement. Morrison v.

Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1318 (S.D. Fla. 2005).

However, affirmative defenses must provide “fair notice” of the defense and “the

grounds upon which its rests.” Id. (citing Conley v. Gibson, 355 U.S. 41, 47

(1957)).

         A Court may strike insufficient defenses, or any redundant, immaterial or

impertinent matter raised in an answer. See Fed. R. Civ. P. 12(f). An answer should

be simple, concise, and direct. See Fed. R. Civ. P. 8(d); Fed. R. Civ. P. 7(a)(2). “[A]

court must not tolerate shotgun pleading of affirmative defenses, and

should strike vague and ambiguous defenses which do not respond to any

particular count, allegation or legal basis of a complaint.” Morrison v. Executive

                                           3
        Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 4 of 16




Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1318 (S.D. Fla. 2005) (citations

omitted). Furthermore, “an affirmative defense must be stricken when the defense

is comprised of no more than bare-bones, conclusory allegations or is insufficient

as a matter of law.” Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d

1187, 1191 (S.D. Fla. 2019) (citations omitted).

       Defendants’ Answer has a total of 29 affirmative defenses. Defendants’

Answer appears to be a shotgun pleading, in that it lists a large number of

affirmative defenses that are conclusory, which do not refer to any particular facts

or allegations stated in Plaintiff’s Amended Complaint (Doc. 13).

       Plaintiff moves this Court to strike specific affirmative defenses in

Defendant’s Answer, as follows:2

       Defendants’ Sixth Affirmative Defense states that Plaintiff’s Complaint may

be barred to the extent it is unreasonable, duplicative, or otherwise inappropriate.

(Answer at 2). However, Defendants have wholly failed to state any factual basis


2
  Plaintiff anticipates the Court will strike one of Defendant’s Answers (Doc. 23 or 24), but
Plaintiff is unsure as to which one the Court will strike. Given that the two filings are identical,
the specific objections Plaintiff is raising in this section should be taken to apply to the answer in
both Doc. 23 and Doc. 24, interchangeably. For example, this filing will refer to “Defendants’
Answer” or “the Answer,” but that should be taken to mean both Doc. 23 and 24.

                                                  4
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 5 of 16




for this affirmative defense, or even state which particular paragraphs of Plaintiff’s

Amended Complaint that they are referring to, so therefore this affirmative defense

should be struck for vagueness. See Morrison v. Executive Aircraft Refinishing,

Inc., 434 F.Supp.2d 1314, 1321 (S.D. Fla. 2005) (“Defendants have wholly failed

to set up any factual basis for this defense, and therefore have fallen “woefully

short” of the liberal pleading requirements of Rule 8”); Dionisio v. Ultimate

Images and Designs, Inc., 391 F.Supp.3d 1187, 1193-97 (S.D. Fla. 2019)

(disapproving of several affirmative defenses, finding that they failed to provide

fair notice of the nature and grounds of the defense).

      Additionally, the Sixth Affirmative Defense should be struck because it

states two separate defenses in a single affirmative defense. Defendants’ Sixth

Affirmative Defense states that Plaintiff is not entitled to damages, while also

stating that Plaintiff’s claim is barred due to being unreasonable, duplicative, or

otherwise inappropriate. (Answer at 2). When two separate defenses are pled under

a single affirmative defense heading, the proper course is for the court to strike the

affirmative defense. See Dionisio v. Ultimate Images and Designs, Inc., 391

F.Supp.3d 1187, 1193 (S.D. Fla. 2019).


                                           5
          Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 6 of 16




      Defendants’ Seventh Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred because Plaintiff failed to mitigate her damages. (Answer

at 3). However, this affirmative defense should be struck because the duty to

mitigate damages is not a valid defense in an FLSA action. See Morrison v.

Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1319 (S.D. Fla. 2005);

Gonzalez v. Spears Holdings, Inc., Case No. 09-60501, WL 2391233, 3 (S.D. Fla.

July 31, 2009). Therefore, Defendants’ Seventh Affirmative Defenses should be

struck.

      Defendants’ Ninth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred because of equitable estoppel. (Answer at 3). However,

estoppel is generally not a valid defense to an FLSA action. See Morrison v.

Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1320 (S.D. Fla. 2005);

Gonzalez v. Spears Holdings, Inc., Case No. 09-60501, WL 2391233, 3-4 (S.D.

Fla. July 31, 2009). There is a narrow exception which would allow Defendants to

claim estoppel, if the plaintiff mislead the employer about his hours worked, and

the employer had no knowledge of the true hours worked. Id. However, Defendants

have failed to plead any such facts which would avail them of this narrow


                                         6
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 7 of 16




exception. Therefore, Defendants’ Ninth Affirmative Defense should be struck.

      Defendants’ Tenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to unclean hands. (Answer at 3). However, unclean

hands is not a valid defense to an FLSA action, unless the defendant alleges

specific facts indicating the bad acts that the plaintiff has committed. See Piper v.

Panther Towing, Inc., Case No. 9:17-cv-80238, WL 4181342, 3 (S.D. Fla. Sept. 21,

2017) (“Defendants allege that Plaintiff has unclean hands” was rejected by the

court as insufficiently pled as an affirmative defense under general pleading

standards); Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187,

1196 (S.D. Fla. 2019). Therefore, Defendants’ Tenth Affirmative Defense should

be struck.

      Defendants’ Eleventh Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to waiver. (Answer at 3). However, Employees

cannot contract around the FLSA or otherwise waive their right to receive overtime

wages under the Act. See Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 705-

706 (1945); Lynn’s Food Stores, Inc. v. U.S. Dept. of Labor, 679 F.2d 1350, 1352

(11th Cir. 1982). Additionally, “The purposes of the Act require it to be applied


                                           7
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 8 of 16




even to those who would decline its protections.” Clincy v. Galardi South Enters.,

808 F.Supp.2d 1326, 1349 (N.D. Ga. 2011). As a result, waiver is not a valid

defense in an FLSA action. See Morrison v. Executive Aircraft Refinishing, Inc.,

434 F.Supp.2d 1314, 1319 (S.D. Fla. 2005); Dionisio v. Ultimate Images and

Designs, Inc., 391 F.Supp.3d 1187, 1195 (S.D. Fla. 2019). Therefore, Defendant’s

Eleventh Affirmative Defense should be struck.

      Similarly, in Defendants’ Twelfth Affirmative Defense, it states that

Plaintiff’s Amended Complaint may be barred due to laches. (Answer at 4).

However, laches is not a valid defense in an FLSA action. See Morrison v.

Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1319 (S.D. Fla. 2005);

Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187, 1195 (S.D.

Fla. 2019). Therefore, Defendants’ Twelfth Affirmative Defense should be struck.

      Defendants’ Thirteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to accord and satisfaction. (Answer at 4). However,

accord and satisfaction is only cognizable as an affirmative defense in FLSA

actions brought by federal employees represented by labor unions under the Civil

Service Reform Act, 5 U.S.C. Section 7121(a)(2)(c)(iii). See Morrison v. Executive


                                         8
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 9 of 16




Aircraft Refinishing, Inc., 434 F.Supp.2d 1314, 1320 (S.D. Fla. 2005) (citing

O’Conner v. U.S., 60 Fed.Cl. 164, 167 (2002)). Therefore, Defendants’ Thirteenth

Affirmative Defense should be struck.

      Defendants’ Fourteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to justification. (Answer at 4). However, this

affirmative defense wholly fails to allege any facts to support this defense, and

therefore is impermissibly vague, even under the general pleading standards of

Rule 8. See Morrison v. Executive Aircraft Refinishing, Inc., 434 F.Supp.2d 1314,

1321 (S.D. Fla. 2005); Dionisio v. Ultimate Images and Designs, Inc., 391

F.Supp.3d 1187, 1193-97 (S.D. Fla. 2019). Therefore, Defendants’ Fourteenth

Affirmative Defense should be struck.

      Defendants’ Fifteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be dismissed due to the doctrine of release. (Answer at 4).

However, as was the problem with Defendants’ Eleventh Affirmative Defense,

employees cannot contract around the FLSA or otherwise grant a release to an

employer for their right to receive overtime wages. See Brooklyn Savings Bank v.

O’Neil, 324 U.S. 697, 705-706 (1945); Lynn’s Food Stores, Inc. v. U.S. Dept. of


                                          9
      Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 10 of 16




Labor, 679 F.2d 1350, 1352 (11th Cir. 1982); Clincy v. Galardi South Enters., 808

F.Supp.2d 1326, 1349 (N.D. Ga. 2011); Morrison v. Executive Aircraft

Refinishing, Inc., 434 F.Supp.2d 1314, 1319 (S.D. Fla. 2005); Dionisio v. Ultimate

Images and Designs, Inc., 391 F.Supp.3d 1187, 1195 (S.D. Fla. 2019).

Additionally, only an agreement supervised by the Department of Labor, or

approved by the Court, can constitute a valid release of FLSA rights and

obligations. See Lynn’s Food Stores, Inc. v. U.S. Dept. of Labor, 679 F.2d 1350,

1352 (11th Cir. 1982). Therefore, Defendants’ Fifteenth Affirmative Defense

should be struck.

      Defendants’ Sixteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred by fraud. (Answer at 4). However, this affirmative

defense completely fails to allege and refer to any facts that would support this

claim of fraud, and therefore is impermissibly vague, by the general pleading

standards of Rule 8. See Morrison v. Executive Aircraft Refinishing, Inc., 434

F.Supp.2d 1314, 1319 (S.D. Fla. 2005); Dionisio v. Ultimate Images and Designs,

Inc., 391 F.Supp.3d 1187, 1195 (S.D. Fla. 2019) (disapproving of several

affirmative defenses, finding that they failed to provide fair notice of the nature and


                                          10
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 11 of 16




grounds of the defense). Additionally, under Fed. R. Civ. P. 9(b), there is a

heightened pleading standard for fraud, which must be pleaded with particularity.

See Fed. R. Civ. P. 9(b); Dunphy v. Advanced Physician Billing, Inc., Case No. 06-

60685-CIV, WL 8432487 (S.D. Fla. Sept. 7, 2006) (striking affirmative defenses

alleging fraud because they did not meet the heightened pleading standards of Rule

9(b)). Therefore, Defendants’ Sixteenth Affirmative Defense should be struck, for

failure to plead sufficient facts to support their fraud defense.

      Defendants’ Seventeenth Affirmative Defense states that Plaintiff’s

Amended Complaint may be barred due to illegality. (Answer at 4). However, this

assertion alone is too vague to constitute an affirmative defense, and just does not

plead sufficient facts so Plaintiff can be aware of the basis for the defense. See

Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187, 1191 (S.D.

Fla. 2019). Additionally, as with Defendants’ Sixteenth Affirmative Defense, to the

extent this “illegality” involves fraud, Defendants are subject to the heightened

pleading standards of Rule 9(b), making this affirmative defense even more

insufficient. See Fed. R. Civ. P. 9(b); Dunphy v. Advanced Physician Billing, Inc.,

Case No. 06-60685-CIV, WL 8432487 (S.D. Fla. Sept. 7, 2006). Therefore,


                                           11
       Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 12 of 16




Defendants’ Seventeenth Affirmative defense should be struck.

      Defendants’ Eighteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to the doctrine of payment. (Answer at 5). However,

this is too vague to be considered an affirmative defense, as it does not refer to any

facts stated in the complaint, legal statutes, or authority as a basis for the defense.

See Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187, 1191

(S.D. Fla. 2019).

      Defendants’ Nineteenth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred due to the doctrine of consent. (Answer at 5). However,

employees cannot contract around the FLSA or otherwise make an agreement

consenting to not be paid overtime wages. See Brooklyn Savings Bank v. O’Neil,

324 U.S. 697, 705-706 (1945); Lynn’s Food Stores, Inc. v. U.S. Dept. of Labor,

679 F.2d 1350, 1352 (11th Cir. 1982); Clincy v. Galardi South Enters., 808

F.Supp.2d 1326, 1349 (N.D. Ga. 2011). Therefore, Defendants’ Nineteenth

Affirmative Defense should be struck.

      Defendants’ Twentieth Affirmative Defense states that Plaintiff’s Amended

Complaint may be barred by novation. (Answer at 5). However, this affirmative


                                           12
      Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 13 of 16




defense completely fails to plead any facts to support this defense, or explain how

“novation” would affect Plaintiff’s claim. Therefore, Defendant’s Twentieth

Affirmative Defense should be struck due to being impermissibly vague under the

standards of Rule 8. See Fed. R. Civ. P. 8; Dionisio v. Ultimate Images and

Designs, Inc., 391 F.Supp.3d 1187, 1191 (S.D. Fla. 2019).

      Defendants’ Twenty-First Affirmative Defense states that Plaintiff’s

Amended Complaint may be barred due to unjust enrichment. (Answer at 5).

However, this affirmative defense is impermissibly vague under Rule 8, as it does

not plead facts to put Plaintiff on notice of the defense. See Piper v. Panther

Towing, Inc., Case No. 9:17-cv-80238, WL 4181342, 3 (S.D. Fla. Sept. 21, 2017)

(“Defendants allege that Plaintiff would be unjustly enriched if he were to recover

any monies in the subject action” was insufficiently as an affirmative defense, even

under general pleading standards).

      Defendants’ Twenty-Second Affirmative Defense states that Plaintiff’s

Amended Complaint may be barred because all actions taken by Defendants were

for legitimate business reasons. (Answer at 5). However, this affirmative defense is

impermissibly vague as it is completely unclear what actions Defendants are


                                          13
      Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 14 of 16




referring to, and what the legitimate business reasons were. See Fed. R. Civ. P. 8;

Dionisio v. Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187, 1191 (S.D.

Fla. 2019). Furthermore, Defendants fail to demonstrate how having legitimate

business reasons for not paying Plaintiff overtime wages is even a defense under

the FLSA. Id. Lastly, to the extent Defendants are claiming they had a “legitimate

non-discriminatory reason” for their actions, that would perhaps be a defense in a

retaliation case under the FLSA, or a discrimination case under Title VII of the

Civil Rights Act, 42 U.S.C. Section 2000e et seq., but not in the instant case which

only alleges failure to pay overtime wages. See Generally, White v. Dixie, 741

Fed.Appx. 649 (11th Cir. 2018).

      Defendants’ Twenty-Third Affirmative Defense states that Plaintiff’s

Amended Complaint may be barred because “Defendants’ actions were in good

faith conformity with and/or reliance on interpretation, or practice of the

Department of Labor.” (Answer at 6). However, this affirmative defense

completely fails to state what actions Defendants took that were in good faith,

reliance, interpretation, or practice from the Department of Labor that provides a

defense for them in this case. Therefore, this affirmative defense is impermissibly


                                          14
      Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 15 of 16




vague under the general pleading standards of Rule 8. See Fed. R. Civ. P. 8; Perales

v. Schear Corp., Case No. 2:09-cv-669-FTM-29DNF, WL 1839295, 2 (M.D. Fla.

May 10, 2010) (striking defendant’s affirmative defense that liquidated damages

should be barred or reduced because defendant acted in good faith, because there

was no factual basis).

      Defendants’ Twenty-Fifth Affirmative Defense states, “Defendants invoke

all defenses, protections and limitations” of the FLSA. (Answer at 6). This is

merely an assertion defendants are making and does not constitute an actual

affirmative defense. See Dionisio v. Ultimate Images and Designs, Inc., 391

F.Supp.3d 1187, 1197 (S.D. Fla. 2019) (Defendants stating that they reserved the

right to add additional affirmative defenses was not an affirmative defense). It is

also impermissibly vague under Rule 8, and does not refer to any particular facts

cited in Plaintiffs’ Amended Complaint, and does not refer to any specific legal

statutes or cognizable defenses. Id. at 1191. Therefore, Defendants’ Affirmative

Twenty-Fifth Affirmative Defense should be struck.

      Lastly, Defendants’ Twenty-Ninth Affirmative Defense states “Defendants

reserve the right to assert further Affirmative Defenses as they become evidence


                                          15
      Case 1:20-cv-03825-WMR Document 25 Filed 12/17/20 Page 16 of 16




through discover investigation.” (Answer at 7). However, reserving right to further

assert affirmative defenses is not, in itself, an affirmative defense. See Dionisio v.

Ultimate Images and Designs, Inc., 391 F.Supp.3d 1187, 1197 (S.D. Fla. 2019)

(Defendants stating they reserved the right to add additional affirmative defenses

was not an affirmative defense). Thus, this affirmative defense should be struck.

Dated: December 17, 2020

                                        Respectfully submitted,

                                        s/ Brandon A. Thomas
                                        BRANDON A. THOMAS
                                        GA BAR NO.: 742344
                                        The Law Offices of Brandon A. Thomas, PC
                                        1 Glenlake Parkway, Suite 650
                                        Atlanta, GA 30328
                                        Tel: (678) 330-2909
                                        Fax: (678) 638-6201
                                        brandon@overtimeclaimslawyer.com




                                          16
